Exhibit CONFIDENTIAL TREATMENT Supplemental Agreement No.62 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of January 21, 2009, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Buyer has agreed to exercise one September 2010 Option Aircraft as Block T-W-2 Firm Aircraft bearing Serial Number 36932 and revise the Contract Delivery Month of such Firm Aircraft to February 2016 (Aircraft 36932)and; WHEREAS, Buyer has agreed to exercise the following four (4) Option Aircraft as Block T-W-2 Firm Aircraft: MSN Contract Delivery Month Post-Strike Delivery Month 36928 August 2014 September 2014 36936 March 2015 April 2015 36937 October 2015 Same as Contract Deliver Month 36941 December 2015 Same as Contract Delivery Month ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. and; P.A.
